Title: From Thomas Jefferson to James Monroe, 26 May 1795
From: Jefferson, Thomas
To: Monroe, James



Dear Sir
Monticello May 26. 1795.

I have recieved your favor of Sep. 7. from Paris, which gave us the only news we have had from you since your arrival there. On my part it would be difficult to say why this is the first time I have written to you. Revising the case myself, I am sensible it has proceeded from that sort of procrastination which so often takes place when no circumstance fixes a business to a particular time. I have never thought it possible through the whole time that I should be ten days longer without writing to you, and thus more than a year has run off.
I am too much withdrawn from the scene of politics to give you any thing in that line worth your notice. The servile copyist of Mr. Pitt, thought he too must have his alarms, his insurrections and plots against the Constitution. Hence the incredible fact that the freedom of association, of conversation, and of the press, should in the 5th. year of our government have been attacked under the form of a denunciation of the democratic societies, a measure which even England, as boldly as she is advancing to the establishment of an absolute monarchy, has not yet been bold enough to attempt. Hence too the example of employing military force for civil purposes, when it has been impossible to produce a single fact of insurrection, unless that term be entirely confounded with occasional riots, and when the ordinary process of law had been resisted indeed in a few special cases, but by no means generally, nor had it’s effect been duly tried. But it answered the favorite purposes of strengthening government and increasing the public debt; and therefore an insurrection was announced and proclaimed and armed against, and marched against, but could never be found. And all this under the sanction of a name which has done too much good not to be sufficient to  cover harm also. And what is equally astonishing is that by the pomp of reports, proclamations, armies &c. the mind of the legislature itself was so fascinated as never to have asked where, when, and by whom has this insurrection been produced? The original of this scene in another country was calculated to excite the indignation of those whom it could not impose on: the mimicry of it here is too humiliating to excite any feeling but shame. Our comfort is that the public sense is coming right on the general principles of republicanism, and that it’s success in France puts it out of danger here. We are still uninformed what is Mr. Jay’s treaty: but we see that the British piracies have multiplied upon us lately more than ever. They had at one time been suspended.—We will quit these subjects for our own business.
The valuation by Mr. Lewis and Mr. Divers, which had been set on foot before your departure, took place Sep. 19. 1794. It was £173. currency and exchange being then at 40. per cent, it was equivalent to £125–11–5 sterling. On the 19th. of Nov. I drew on James Maury for £37-10 sterl. in favor of Wm. B. Giles, and shall now immediately draw for the balance. Mr. Madison and myself examined your different situations for a house. We did not think it admitted any sort of question but that that on the East side of the road, in the wood, was the best. There is a valley not far from it to the South West and on the Western side of the road which would be a fine situation for an orchard. Mr. Jones having purchased in Loudon we shall hardly see him here, and indeed have hardly seen him. If I can get proper orders from him I will have the ground abovementioned planted in fruit trees from my own nursery, where I have made an extra provision on your account. Indeed I wish you would determine to save 500. or 1000 £ a year from your present salary, which you ought to do as a compensation for your time, and send us a plan of a house and let us be building it, drawing on you for a fixed sum annually till it be done. I would undertake to employ people in the most economical way, to superintend them and the work, and have the place in a comfortable state for your reception. If you think proper to authorize me to do this I will begin immediately on receiving your permission. I am so confident you ought to do it and will do it that I have ventured to send a small claim or two to you, as explained in the two inclosed letters to La Motte and Froullé, with an expectation that you will give me an opportunity of replacing it here to those who shall be employed for you. Should you however not conclude to let us do any thing for you here, I would wish you to suppress both these letters. While speaking of Froullé, libraire, au quai des Augustins, I can assure you that after having run a severe guantlet under the Paris book-sellers, I rested at last on this old gentleman, whom I found in a long and intimate course of after dealings to be one of the most conscientiously honest men I ever had dealings with. I recommend him to you strongly, should you purchase books. I think La Motte at Havre, a very good and friendly man, and worth your forming more than an official intimacy with. Should you have occasion for wines from Burgundy, apply to Monsr. Parent tonnelier à Beaune, who will furnish you with the genuine wines you may call for, and at honest prices. I found him indeed very faithful in a long course of employment. He can particularly send you of the best crops of Meursault, and Goutte d’or. For fine Champagne non mousseux apply to Monsr. Dorsai, or to his homme d’affaires Monsr. Louis, if still in place at his Chateau at Aij near Epernay in Champagne. While recommending good subjects to you I must ask you to see for me the following persons, present my affectionate remembrance to them, and let me hear how they have weathered the storm. These are l’Abbé Arnoux place Vendome, chez M. de Ville an excellent Mentor and much affectioned to the Americans. Monsr. le Vieillard of Passy whom Dr. Franklin presented to me as the honestest man in France, and a very honest and friendly one I found him. Monsr. and Madame Grand at Passy vastly good and friendly people also. Dr. Gem an old English Physician in the fauxbourgs St. Germains, who practised only for his friends and would take nothing, one of the most sensible and worthy men I have ever known. But I reckon he is gone to England. Many others I could name of great worth, but they would be too many, and have perhaps changed their scene. If Mr. Balbatre the musical preceptor of my daughters of the fauxbourg St. Honore or it’s neighborhood can be found, be so good as to deliver him the affectionate compliments of my family, and if he can send them any thing new and good in the musical line, I will ask you to pay him for it, and let it be packed with the books from Froullé. These, if they come at all, must come before the winter, as a winter passage is inevitable ruin to books. I have bought for Mr. Short the lands between yours and Blenheim 1334. acres @ 23/6 ready money. Three out of seven shares (of 500 as. each) of Carter’s land over the mountain will be for sale soon. It is not known where these shares will lie as the partition is not yet made. Should ere a one join you on the mountain, it would be worth your purchase. Collé is lately sold for £375. to a Mr. Catlet, a farmer, whom I do not know. It is very possible it will be for sale again. Should you conclude to build a house, you must decide whether of brick or stone. The latter costs about one half of the former, to wit about 8/ a perch of 25. cubic feet. I hope Mr. Jones will change the system of corn and wheat alternately on your land till the fields are entirely worn out, abandoned, and the new ones treated in the same manner. This is the way my lands have been ruined. Yours  are yet in a saveable state. But a very little time will put some of them beyond recovery. The best plan would be to divide the open grounds into 5. feilds, and tend them in this order. 1. wheat. 2 corn and potatoes. 3. rye. 4. clover. 5. clover. and then begin wheat &c. over again. By this means they would go into corn but once in 5. years. It would be still better to hire 4. or 5. men for a twelve month to clear the whole body of your tendable lands at once, that you may at once come into the use of the whole, and allow more relief to the old, and an easier service to all of it in general, instead of wearing out one half while clearing the other by little and little as we have generally done in this neighborhood. I am going to have Short’s all cleared in this way. But of all this there can be no better judge than Mr. Jones. I have divided my farms into seven fields on this rotation. 1. wheat. 2. pease and potatoes. 3. corn and potatoes. 4. peas and potatoes till I can get the vetch from Europe. 5. rye. 6. clover. 7. clover. My lands were so worn that they require this gentle treatment to recover them. Some of yours are as far gone.—There are two or three objects which you should endeavor to enrich our country with. 1. the Alpine strawberry. 2. the skylark. 3. the red-legged partridge. I despair too much of the Nightingale to add that. We should associate Mrs. Monroe to you in these concerns. Present to her our most affectionate esteem, not forgetting Eliza. We are all well except Mr. Randolph, whose health is very frail indeed. It is the more discouraging as there seems to have been no founded conjecture what is the matter with him. Your brother is well, but Mrs. Monroe rather sickly. The death of Dr. Walker is the only event of that kind which has taken place in our neighborhood since you left us. Dr. Gilmer still lives. His eldest daughter is to be married to a Mr. Wurt the day after tomorrow. Frank Walker has succeeded to the whole of Dr. Walker’s estate, said to be worth £20,000. Sam Carr married to a daughter of Overton Carr in Maryland, and probably will remove there. His mother (my sister) living at his place a little above Dr. Gilmers.—My budget is out. Adieu. God almighty bless you all.
P.S. If you can send us with Froullé’s books a supply of 20. or 30. ℔ of Maccaroni, they will be an agreeable addition to his bill.
